Citation Nr: 0531395	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-08 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  
 
2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. 1318 (West 2002).   
 
3.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active duty service from October 1965 until 
October 1967.  He died on December [redacted], 2000.  The appellant 
is the widow of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 2002 
rating decision of the Regional Office (RO) in Des Moines, 
Iowa that denied service connection for the cause of the 
veteran's death, entitlement to DIC under 38 U.S.C.A. § 1318 
and entitlement to DIC under 38 U.S.C.A.§ 1151.

(The issue of service connection for the cause of the 
veteran's death is addressed in the REMAND portion of the 
decision below.  Consideration of the issue of entitlement to 
DIC under 38 U.S.C.A. 1318 will be deferred pending 
completion of the evidentiary development sought in the 
remand.)  


FINDINGS OF FACT

1.  The veteran's death certificate reflects that he died on 
December [redacted], 2000, from terminal metastatic esophageal 
carcinoma due to or as a consequence of metastases to the 
liver, due to or as a consequence of esophageal carcinoma.

2.  The veteran's death was not caused by VA hospital care, 
VA examination, VA medical or surgical treatment, or lack 
thereof.


CONCLUSION OF LAW

The criteria for DIC benefits under 38 U.S.C.A. § 1151 have 
not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant avers that VA failed to properly and timely 
diagnose the veteran over the long period of time he received 
treatment at the VA, resulting in his premature and 
unnecessary death from esophageal cancer.  She asserts that 
VA was at fault for having failed to detect the cancer during 
the veteran's regular follow-ups for complaints of stomach 
problems, and that this precluded effective treatment when a 
stage-four disease process was subsequently discovered.  For 
these reasons, the appellant contends that she is entitled to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the cause of the veteran's death.  

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of entitlement to DIC under 38 U.S.C.A. 
§ 1151 has been accomplished.  As evidenced by the statement 
of the case, and the supplemental statement of the case, the 
appellant and her representative have been notified of the 
laws and regulations governing entitlement to the benefit 
sought in this regard, and informed of the ways in which the 
current evidence has failed to substantiate the claim.  These 
discussions also served to inform her of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In a letter dated in 
October 2003, the RO informed the appellant of what the 
evidence had to show to substantiate the claim, what medical 
and other evidence the RO needed from her, what information 
or evidence she could provide in support of the claim, and 
what evidence VA would try to obtain on her behalf.  The 
letter also advised her to submit relevant evidence or 
information in her possession.  38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  Although the notice required by 
the VCAA was not provided until after the RO initially 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which [s]he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate her claim.  Extensive VA clinical evidence has 
been secured, and the issue was subsequently referred for 
medical review and opinion.  The appellant has not indicated 
that there are any other pertinent clinical records to be 
retrieved beyond what has already been obtained by the RO 
with respect to the issue currently under consideration.  
Under these circumstances, the Board finds that further 
assistance would have no reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service[]connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or 

(B) an event not reasonably 
foreseeable. . .

38 U.S.C.A. § 1151.  

VA and private clinical records dating from 1975 reflect that 
the veteran was seen and followed up for numerous chronic 
complaints and disorders, including those relating to 
gastroesophageal conditions, over the course of the years.  
An April 1997 VA outpatient clinic entry shows that the 
veteran was treated for symptoms that included vomiting with 
reflux, difficulty swallowing, losing weight, and pain on 
eating.  He was hospitalized that same month for similar 
complaints and epigastric distress.  Diagnoses upon discharge 
included gastroesophageal reflux disease.  Upon VA 
hospitalization in October 1997, complaints included chronic 
abdominal pain that had become more acute over the months.  

Ensuing VA clinical records show that the appellant continued 
to receive treatment for his many complaints and disorders, 
to include medication management.  No untoward complaints 
referable to the gastroesophageal system were indicated.  A 
nicotine dependency was noted for which it was requested that 
he stop smoking.  VA clinical entries beginning in early July 
2000, show that he was seen as a referral for evaluation of 
abdominal pain, elevated liver enzymes and a history of 
pancreatitis.  The veteran related that he had not felt well 
for a couple of weeks, had indigestion, a feeling of a lump 
in the throat and a sensation that food was sticking in the 
throat.  He said that eating solid foods caused pain, his 
appetite had decreased and that he had epigastric distress.  
Weight loss was reported.  A CAT scan was obtained that 
showed multiple foci of apparent metastatic disease in his 
liver.  An esophagram was subsequently performed that 
purportedly showed a lesion at the gastroesophageal junction.  
He underwent upper endoscopy which verified the tumor.  
Biopsy revealed an invasive poorly differentiated 
adenocarcinoma.  In an outpatient note dated in late July 
2000, it was recorded that he presented for treatment of 
stage four esophageal cancer with liver metastases.  It was 
reported that his symptoms had begun one year before with 
right upper quadrant and epigastric pain with heartburn 
followed by dysphagia.  

The record reflects that the veteran received ongoing 
chemotherapy and radiation over the course of the next 
months.  He was hospitalized on several occasions for 
treatment, the last time in December 2000, for continuing 
sharp abdominal pain and pain control.  It was reported that 
he had been on fairly considerable doses of narcotics at 
home, including morphine, that were not relieving his pain.  
Ascites were present for which abdominal paracentesis was 
performed.  He was discharged to home after a five-day stay.  

A death certificate was received showing that the veteran 
died on December [redacted], 2000 from terminal metastatic esophageal 
carcinoma due to or as a consequence of metastases to the 
liver, due to or as a consequence of esophageal carcinoma.  
An autopsy was not performed. 

The case was referred to a VA physician for a medical 
opinion.  In a September 2004 medical opinion, the examiner 
outlined the appellant's contentions to the effect that, had 
the veteran's fatal disease been diagnosed in a more timely 
manner, it could have been treated and he would have lived 
longer.  It was reported that the question presented was 
whether the veteran's death was proximately related to 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment or 
examination.  It was reported by the examiner that all three 
volumes of the claims folder were reviewed in their entirety.  

The examiner stated that it appeared that the veteran had a 
long history of stomach disease that dated back to the 1970s.  
It was reported that he had been on and off stomach 
medications in the form of H2 blockers for many years, and 
had also had upper gastrointestinal series in the past.  A 
history of alcohol abuse in the past and smoking was noted, 
and it was commented that these were predisposing factors for 
carcinoma of the esophagus.  The examiner also referred to 
clinical entries concerning abdominal pain and pancreatitis.  
It was reported that in 2000, the veteran began losing weight 
and having difficulty swallowing, and went in for a 
medication level check.  It was noted that elevated liver 
enzyme study led to other testing whereupon he was found to 
be suffering from cancer of the esophagus. 

The examiner stated that after reviewing all of the above 
information, it could not be found that there was any 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment or 
examination.  It was noted that the veteran had extremely 
adequate access to the VA system over the years as his claims 
files were filled with evidence of his visits, mostly for 
medical and psychiatric care, and for substance abuse in the 
form of alcoholism.  It was added that he "certainly had no 
lack of care throughout that timeframe."

The examiner went on to say that current medical knowledge 
and medical science "just cannot predict the outcome of 
longstanding disease.  Even if this veteran had frequent 
upper endoscopies (which is not medically feasible or 
indicated), it would still not be possible to accurately 
predict where and when adenocarcinoma of the esophagus would 
and will present [itself].  This is just not possible to 
perform.  It is not feasible nor is it medically indicated to 
perform screening upper endoscopy examinations unless there 
is a specific reason after some type of disease is found.  
Current medical science does not recommend routine screening 
examinations for an upper endoscopy in every patient 
concerning reflux disease or ulcer disease.  Therefore, this 
method would not be practical in the entire population when 
trying to determine which patient is more susceptible to 
suffering from adenocarcinoma of the esophagus."  It was 
added that "this examiner cannot find straying of the above 
issues related to [the veteran] on the part of VA.  It 
appears that he had very easy access to the veteran's system 
and was placed on medications appropriate for his diseases 
throughout his care.  Unfortunately, he suffered from a rare 
cancer and aggressive cancer."  

With respect to the appellant's contention that had the 
veteran's esophageal cancer been diagnosed in a more timely 
manner, he would have lived longer, the examiner further 
commented that "[u]nfortunately, there is no way to 
accurately determine in a timely manner who is going to be 
suffering from an esophageal cancer.  If it were diagnosed at 
an extremely early stage, (which does not appear to be 
available with current medical science), there may be a 
slightly better outcome, but this is unknown and is certainly 
hindsight, and hindsight is always very, very clear.  There 
is no way to predict the onset of these cases according to 
current medical science.  By the time esophageal cancers 
present with ANY symptomatology, they are almost always too 
late to be treated aggressively.  These are very aggressive 
cancers and appear quite quickly and most, if not all, 
therapies are not successful with this disease, as it is very 
aggressive and most patients succumb to it quite quickly.  
Therefore, this examiner does not find any manner by which 
this veteran could have been treated any differently for his 
esophageal cancer, whether it was found earlier or later, as 
these cancers again are very aggressive and do not show any 
symptoms until they are advanced."  

The Board points out that it is well established that it is 
the province of trained health care providers to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  In view of the bases clearly articulated 
above, the Board finds there is no medical evidence showing 
that the veteran's death was caused by VA hospital care, VA 
examination, VA medical or surgical treatment, or lack 
thereof.  The examiner who reviewed the case clearly noted 
that the veteran's aggressive cancer was not caused by any VA 
care and was not the result of any delay in care.  The 
evidence, and this examiner's review of the file, indicates 
that the veteran did not have symptoms that would have 
prompted further investigation on VA's part until July 2000.  
The conclusion reached by the examiner was that nothing about 
the veteran's long-standing gastrointestinal problems 
suggested the need for additional diagnostic procedures until 
he experienced the additional symptoms in July, at which time 
VA acted to treat what was an aggressive cancer.  
Consequently, the Board finds no evidence that the terminal 
disease process experienced by the veteran was caused by VA 
hospitalization, VA examination, VA medical or surgical 
treatment, or lack thereof.  The best the examiner could 
conclude was that certain habits or other processes, such as 
reflux disease, might predispose a person to the type of 
cancer experienced by the veteran.  There was no suggestion 
of VA treatment or failure to timely diagnose as a cause.  
Merely showing that treatment or evaluation was undertaken 
and that the veteran thereafter died does not establish 
cause.  38 C.F.R. § 3.361.  

There is no other competent evidence in the record that 
refutes the conclusions drawn above.  While the appellant may 
well believe that VA displayed laxness in properly and timely 
diagnosing the esophageal cancer that ultimately claimed the 
veteran's life, as a lay person without medical training and 
expertise, she is not competent to provide a probative 
opinion on this matter.  Bostain v. West, 11 Vet. App. 124, 
127 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992)

In deciding this issue the Board has considered the benefit-
of-the-doubt doctrine, but finds that the record does not 
provide even an approximate balance of negative and positive 
evidence on the merits.  Therefore, on the basis of the above 
analysis, and after consideration of all of the factors of 
record, the Board finds that the preponderance of the 
evidence is against the claim.  Entitlement to dependency and 
indemnity compensation under 38 U.S.C.A. § 1151 must thus be 
denied. 


ORDER

Entitlement to dependency and indemnity compensation under 
§ 1151 is denied. 


REMAND

The appellant also asserts that the veteran was exposed to 
Agent Orange in Vietnam, and that this factor cannot be 
excluded as a basis for the development of the esophageal 
cancer from which he died.  The veteran served in the 
Republic of Vietnam during the Vietnam era and is entitled to 
a presumption of exposure to herbicide agents.  See The 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).

Review of the record discloses that the RO adjudicated the 
issue of entitlement of service connection for the cause of 
the veteran's death, to include as a result of exposure to 
Agent Orange.  The Board points out that esophageal cancer is 
not one of the diseases for which a presumption of service 
connection applies under 38 C.F.R. §§ 3.307, 3.309 (2005).  
Nevertheless, the appellant is not precluded from 
establishing that the veteran's esophageal cancer is related 
to exposure to Agent Orange under the provisions of 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  See Combee v. 
Brown, 34 F3d 1039 (Fed. Cir. 1994).  Therefore, in order to 
fulfill the duty to assist, VA must also ascertain whether 
there is any basis to indicate that esophageal cancer is 
attributable to any other incident of military service.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Combee, 
1039, 1043 (Fed. Cir. 1994). 

The Board also observes that, when the VA examiner reviewed 
the file in September 2004, it was noted that the veteran 
carried psychiatric diagnoses of PTSD, which is service 
connected, and an alcohol abuse disorder.  It was noted that 
use of alcohol is a predisposing factor in the development of 
carcinoma of the cancer.  This comment raises the question of 
whether the alcohol use problem experienced by the veteran 
was related to his service-connected PTSD, and if so, whether 
it in fact was a predisposing factor in his development of 
esophageal cancer.  Further evidentiary development on this 
point would also be helpful.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The claims folder should be 
forwarded to an examiner with expertise 
in the development of cancers such as 
experienced by the veteran to determine 
whether there is any relationship 
between exposure to Agent Orange in 
service and the esophageal cancer from 
which the veteran died.  The claims file 
and a copy of this remand must be made 
available to the examiner.  The examiner 
is requested to provide a pertinent 
clinical history.  Following review of 
the record, the examiner is requested to 
provide an opinion as to the following:  
Whether it is as likely as not that the 
veteran developed esophageal cancer from 
exposure to Agent Orange in service, 
which exposure is presumed to have 
occurred?  A complete rationale for the 
opinion expressed should be included in 
the report.

2.  The RO should also arrange to have 
the record reviewed by an examiner who 
can address the questions of whether the 
veteran's alcohol abuse was secondary to 
his service-connected PTSD, and if so, 
whether it was a predisposing factor in 
his developing cancer of the esophagus.  
A complete rationale for opinions 
expressed should be set forth.  

3.  After undertaking any further 
development deemed appropriate, the RO 
should re-adjudicate the issues 
remaining on appeal.  If any benefit 
sought is not granted, the appellant 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.  Thereafter, the claims folder 
should be returned to the Board for 
further consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


